Citation Nr: 0000374	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  94-46 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
head injury.

2.  Entitlement to service connection for the residuals of a 
low back injury.

3.  Entitlement to an increased evaluation for psychogenic 
pain disorder, currently evaluated at 30 percent disabling.

4.  Entitlement to an increased evaluation for a bilateral 
hearing loss disability, currently evaluated at 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to May 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claims on appeal.


REMAND

As an initial matter, the Board finds that a determination 
with respect to well-groundedness need not be made in this 
instance as a remand is necessary in order to correct a 
procedural or due process defect.  Nonetheless, the Board has 
a duty to assist the veteran in the development of facts 
pertinent to his or her claim and ensure full compliance with 
due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999).  

By correspondence received in June 1998, the veteran 
indicated that he desired a hearing before a Travel Section 
of the Board.  Such Travel Board hearings are scheduled by 
the RO.  Accordingly, the case will be returned to the RO to 
schedule a Travel Board hearing before a Member of the Board 
at the RO.

For the foregoing reasons, the case is REMANDED to the RO for 
the following developments:

1.  Prior to scheduling a Travel Board 
hearing, the veteran is to be advised 
that while the case is on remand status, 
he and/or his representative are free to 
submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  The RO should 
allow a reasonable time, but within a 
definite time frame, for the submission 
of such additional evidence and argument, 
unless need for more time is shown or 
requested by the veteran or his 
representative.  Any submissions should 
be handled in accordance with applicable 
procedures.

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board at the RO, in accordance with 
applicable procedures on the issues 
claimed on appeal.  Notice should be sent 
to the veteran and to his representative, 
in accordance with applicable 
regulations.  If the veteran desires to 
withdraw the hearing request, and proceed 
on the evidence of record, such hearing 
request should be withdrawn in writing at 
the RO.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran or his representative until further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


